DETAILED ACTION
Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17 and 19 are pending for examination in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant’s arguments directed the 101 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 101 rejection of the claims below.
Applicant’s Argument: The claim contains additional elements that integrate the judicial exception into a practical application. 
Examiner’s Response: The Examiner disagrees and notes the claims do not include additional elements that when considered as a whole, integrate the abstract idea into a practical application. With regards the use of a computer as a particular system, the use of a computer does not preclude performance of the invention via pen and paper or in a person’s mind. (MPEP 2106.04(a)(2)(III)) Also, the use of a computer or other machinery in its ordinary capacity to perform a task or simply adding a general purpose computer to an abstract idea, does not integrate a judicial exception into a practical application. (MPEP 2106.06(f)) Here the computer is the machine that is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. (MPEP 2106.05(b)(II)) The claims do not improve the functioning of a computer itself. The specification provides details for an architectural method, but does not provide the details to prove the claimed invention is capable of providing the argued improvements to the computer itself. Furthermore, the claimed invention does not provide any improvements to any related technology or technical field. Additionally the arguments presented by Applicant seem to suggest that the claimed invention 1) may be implemented for a software instrumentation, 2) architectural descriptions (not shown or described) may be generated, 3) the present invention may applied to other sets of architectural problems, 4) identification of the unstructured set of information may be performed via the architectural workbenches, 5) the analysis on the set of architectural solutions (or the third set of information) may comprise, 6) the architecture technique 204 may provide for obtaining a scenario based analysis, and 7) the final set of integrated architectural descriptions (not shown or described) may be generated. All of these things seem to suggest that the invention may be one of these things, or conversely, may not be one of these things. Without pointing to actual additional elements that are positively required, and not may be required, the claim cannot be integrated into a practical application. Therefore, when viewed as a whole, the abstract idea is not integrated into a practical application.
Applicant’s Argument: The claims recite additional elements that amount to significantly more than the judicial exception. 
Examiner’s Response: The Examiner disagrees as the purported improvements must be reflected by the broadest reasonable interpretation of the claimed inventions. The listed items are not reflected in the claimed limitations, it is noted that the features upon which applicant relies (i.e., Listed items 1-14 on pages 22 and 23 of the response) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, the sample implementation does not address why the additional elements amount to significantly more with positive statements and concrete reasons directed to the additional elements themseslves. Therefore, taking all the claim elements individually, or in combination, the claim as a whole does not amount to "significantly more" than an abstract idea of itself.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments directed the 103 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8 and 15 recite the limitation “wherein information pertaining to the first set of information, the second set of information, the third set of information, the fourth set of information, the final architectural design, the mapping and the final set of integrated architectural descriptions facilitates in generating the multi-functional architectural design by implementing the inter-environmental architecture.” as recited in the amended claims. When looking at [0053], [0164], [0165], [0170], [0171] and [0178] as suggested by Applicant, adequate support could not be found. Since support for the amended limitation could not be found, the amended limitation is different in scope than the disclosed invention at the time of filing, thus the amended limitation is new matter.

All claims dependent on a 112 rejected base claim are rejected based on their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This judicial exception is not integrated into a practical application because the claims lack additional elements or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Step 1: Claims 1, 3 and 5-6 are directed to a method, which is a process, which is a statutory category of invention. Claims 8, 10, 12-13 are directed to system, which is a manufacture, which is a statutory category of invention. Claims 15, 17 and 19 are directed to a non-transitory machine readable information storage media, which is a manufacture, which is a statutory category of invention. Therefore, claims 1, 3, 5-6, 8, 10, 12-13, 15, 17 and 19 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 8 and 15 are directed to the abstract idea of determining values for a model, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper, and also data collection and analysis with mathematical techniques of numerical or statistical analysis. The limitation of “defining, …, a plurality of architectural components, wherein the plurality of architectural components comprise a plurality of architecting workspaces, an architecture technique, a run-time and an architecture repository, and wherein the plurality of architecting workspaces comprise inter-alia of a process model and a component model, wherein the run-time is a composition of a built-in function and a plug-in function;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. The limitation of “the unstructured set of information comprising of an analytical data and a non-analytical data relevant to a set of architectural problems, wherein the unstructured set of information is gathered from a plurality of sources;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “transforming, … , the unstructured set of information into a structured set of information by the plurality of architecting workspaces, wherein the plurality of steps comprise: generating …, performing … and facilitating architecture implementation …” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “(a) generating, by implementing one or more analysis techniques, a first set of information comprising of analysis on the set of architectural problems wherein the first set of information formulates analytical and relevant information corresponding to the set of architectural problems;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “(b) defining a plurality of information entities corresponding to the set of architectural problems, wherein the plurality of information entities comprises properties, relationships, and operations that are performed on the first set of information generated corresponding to the set of architectural problems;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “(c) synthesizing, using the plurality of information entities, a second set of information, wherein the second set of information comprises a plurality of data, models and solutions corresponding to the set of architectural problems;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “(d) generating, by implementing the one or more analysis techniques, a third set of information comprising of analysis on a set of architectural solutions” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “(f) formulating, by the architecture technique, a set of potential architectural designs, wherein the set of potential architectural designs correspond to one or more architectural solutions amongst the set of potential architectural solutions identified, wherein a potential architecture design amongst the set of potential architectural designs is defined by at least one of one or more Architecture Description Languages (ADL) or one or more Architecture Description Models (ADM), wherein formulating the set of potential architectural designs comprises evaluation, based upon one or more evaluation techniques, the set of potential architectural designs for generation of the multi-functional architectural design, wherein the evaluation comprises analyzing the set of potential architectural designs using the one or more analysis techniques, wherein the architecture technique provides a scenario based analysis, a cost benefit analysis, a risk analysis, a quantitative analysis, and a value assessment;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “performing, … , based upon the structured set of information, by implementing the architecture technique:” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “(a) logically integrating in a hierarchy, a plurality of architecture artefacts and a plurality of architecture work-products, wherein the logical integration is performed based on the structured set of information;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “(b) mapping the first set of information, the second set of information, the third set of information, the set of potential architectural designs and the set of potential architectural solutions, wherein the mapping is performed by implementing the architecture technique; and” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “(c) generating, using one or more architectural description techniques, a fourth set of information comprising one or more architectural descriptions, views and models corresponding to each potential architecture solution amongst the set of potential architectural solutions, wherein the fourth set of information comprises a plurality of views , the plurality of views comprising at least one of a component view, a composition view, a sub-system view, and an interface extensions view, wherein the plurality of views facilitate integration and collation of information pertaining to an architecture into the architecture description; and” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “facilitating, by the one or more hardware processors, based upon the one or more architectural description techniques and the mapping, the inter-environmental architecture implementation by:” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “(a) identifying a final architectural design amongst the set of potential architectural designs, wherein the final architectural design corresponds to one or more potential architectural solutions amongst the set of potential architectural solutions, wherein the step of identifying the final architectural design comprises defining a unified standard of interaction corresponding to the defined plurality of architectural components based upon the component model; and” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of “(b) generating a final set of integrated architectural descriptions, wherein the final set of integrated architectural descriptions correspond to the one or more potential architectural solutions amongst the set of potential architectural solutions, wherein the final set of integrated architectural descriptions provide a summary of the final architectural design generated corresponding to the set of architectural problems identified, wherein information pertaining to the first set of information, the second set of information, the third set of information, the fourth set of information, the final architectural design, the mapping and the final set of integrated architectural descriptions facilitates in generating the multi-functional architectural design by implementing the inter-environmental architecture.” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, the claims merely implement an abstract idea. In particular, claims 1, 8 and 15 recite the additional limitation of “obtaining, …, an unstructured set of information … ,” is a process, that under its broadest reasonable interpretation, is a data gathering step. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claims further recite the additional elements of a computing device, one or more hardware processors, architecture repository, architecting workspaces, and in claim 8, a memory, one or more communication interfaces, however this merely links the method to a technological environment. The processors in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and comparing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). As described in MPEP 2106.05(f), limitations that amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer.). As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.
Step 2B: Claims 1, 8 and 15 recite includes the additional elements of a computing device, one or more hardware processors, architecture repository, architecting workspaces, and in claim 8, a memory, one or more communication interfaces. These additional elements just link the claim to a technological environment. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of judicial exception to a particular field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and do not amount to significantly more. Claims 1, 8 and 15 recite the additional limitations of “obtaining, …, an unstructured set of information … ,” is a process, that under its broadest reasonable interpretation, is a data gathering step. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n. 14, 209 USPQ 1, 10 n. 14 (1981). Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered alone or in combination, do not amount to significantly more than the judicial exception. The additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception which does not add meaningful limits to practicing the abstract idea. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The dependent claims include the same abstract ideas and mathematical techniques recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 3, 10 and 17 are directed to further limiting the method by defining how the architectural designs are formulated, which is directed to “Mental concepts”.
Dependent claims 5 and 12 are directed to further limiting the method by defining how the architectural designs are formulated, which is directed to “Mental concepts”.
Dependent claims 6 and 13 are directed to further limiting the method by defining the set of tasks to be executed, which is directed to “Mental concepts”.
Dependent claim 19 is directed to further limiting the method by defining how the architectural designs are formulated and defining the set of tasks to be executed, which is directed to “Mental concepts”.
Thus, claims 1, 3, 5-6, 8, 10, 12-13, 15, 17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. U.S. Publication No. 2007/0061354 A1 (hereinafter Sarkar), in view of Bowman-Amuah U.S. Publication No. 2001/0052108 A1, in view of Hadar et al. U.S. Publication No. 2016/0313979 A1 (hereinafter Hadar), in view of Dong et al. USPPN 2016/0006815 (hereinafter Dong).
As to claim 1, Sarkar teaches a method of generating multi-functional architectural design to facilitate an inter-environmental architecture implementation in a computing device, the method comprising a processor implemented steps of: transforming, by the one or more hardware processors, the unstructured set of information into a structured set of information by the plurality of architecting workspaces, wherein the transforming comprises: (a) generating, by implementing one or more analysis techniques, a first set of information comprising of analysis on the set of architectural problems wherein the first set of information formulates analytical and relevant information corresponding to the set of architectural problems; ([0010], [0033], [0041], [0079], a report generation module 32 is adapted to generate the architecture document and various traceability analysis reports during implementation of the architecture. The report generation module 32 can interact with the analysis module 30 to obtain the analysis data on a given architecture description.);
(b) defining a plurality of information entities corresponding to the set of architectural problems, (Fig. 9, Paragraph [0026], Concerns are those interests which pertain to the system's development, its operation or any other aspects that are critical or otherwise important to one or more stakeholders. Concerns include system considerations, such as functionality of the system and various quality of service (QoS) attributes such as performance, reliability, security, distribution, manageability and so on); 

Examiner’s Note: From the specification, some of the architectural problems are overall software quality, large, complex and sophisticated software system, mobility, real time response, end-user computing devices and information from them, etc.

(c)    synthesizing, using the plurality of information entities, a second set of information, wherein the second set of information comprises a plurality of data, models and solutions corresponding to the set of architectural problems, (Paragraph [0014], FIG. 3 is a flowchart illustrating an exemplary method for generating the architecture for a business system, in accordance with an aspect of an illustrated embodiment, Paragraph [0029]-[0030], The viewpoint desirably determines the languages (including notations, model, or product types) to be used to describe the view, and any associated modeling methods or analysis techniques to be applied to these representations of the view. The architecture of such a business system desirably has the capacity to model these characteristics, that is quality of service requirements such as performance, reliability, maintainability which the architectural problems, Paragraph [0039], a generalized solution to a problem.);
(d)    generating, by implementing the one or more analysis techniques, a third set of information comprising of analysis on a set of architectural solutions, (Fig. 1, Paragraph [0040], Referring back to FIG. 1, the system 10 desirably includes an analysis module 30 adapted to perform various analysis of the architecture of the business system, which has already been created from the view and viewpoint module. The analysis module 30 can retrieve the architecture description through the storage module 24 and perform analysis.  The analysis module 30 can also take the output of the view and viewpoint module 14 to perform various analyses.);
(f)    formulating, by the architecture technique, a set of potential architectural designs, wherein the set of potential architectural designs correspond to one or more architectural solutions amongst a set of potential architectural solutions, ([0035], The illustrated system 10 desirably also includes a design rationale module 20 and a viewpoint traceability module 22. The design rationale module 20 can provide a prescriptive approach to define architecture principles, architecture decision, and architecture rationale by defining design rationale notations and explicit modeling constructs, and [0049], The module 50 further can include a second plurality of notations for capturing the design rationale indicative of the first plurality of notations. Likewise, the viewpoint module 50 can also include a third plurality of notations adapted to associate quality of service attributes to at least one of the plurality of viewpoints, or to the first plurality of notations, or to the second plurality of notations, or to combinations thereof);
wherein a potential architecture design amongst the set of potential architectural designs is defined by at least one of one or more Architecture Description Languages (ADL) or one or more Architecture Description Models (ADM), (Sarkar, Paragraph [0006], There are many ways for architecture description to model various aspects of business architectures. Broadly there are two exemplary categories of languages recommended for architecture description, namely object oriented notations and languages such as the Universal Modeling Language (UML) and a class of Architecture Description Languages (ADL)). Doing so enables one to prescribe what an architecture should model as most ADLs are based on formal descriptions which helps to verify and analyze the architecture models created using an ADL, (Sarkar, Paragraph [0006])
wherein formulating the set of potential architectural designs comprises evaluation, based upon one or more evaluation techniques, the set of potential architectural designs for generation of the multi-functional architectural design, wherein the evaluation comprises analyzing the set of potential architectural designs using the one or more analysis techniques, ([0040], [0041], [0070], the architectural designs are analyzed and a report is generated)
wherein the architecture technique provides a scenario based analysis, ([0048], [0067], scenario based analysis is performed)
performing, by the one or more hardware processors, based upon the structured set of information, by implementing the architecture technique, wherein the performing comprises: (a)    logically integrating in a hierarchy a plurality of architecture artefacts and a plurality of architecture work-products, wherein the logical integration is performed based on the structured set of information; ([0010], [0033], [0070], [0079], [0081], the sequence of instructions can include program code adapted for establishing requirements for design traceability of the plurality of viewpoints and program code adapted for providing modeling notations adapted to generate a relationship among the plurality of viewpoints);
(b)    mapping the first set of information, the second set of information, the third set of information, the set of potential architectural designs and the set of potential architectural solutions, wherein the mapping is performed by implementing the architecture technique; ([0079], [0080], The sequence of instructions as explained in the method steps can include, but is not limited to, program code adapted for modeling a plurality of viewpoints adapted for describing the architecture of the business system in form of a collection of views and program code adapted for creating a software organization viewpoint that is adapted to provide a design framework for the architecture. The sequence of instructions can further include program code adapted for creating a first plurality of notations for each of the plurality of viewpoints for describing the plurality of viewpoints and program code adapted for creating a second plurality of notations for capturing design rationale indicative of the first plurality of notations. Furthermore, the sequence of instructions can include program code adapted for analyzing the software organization viewpoint and the plurality of viewpoints based on at least the second plurality of notations to generate the architecture of the business system.); and
(c)    generating, using one or more architectural description techniques, a fourth set of information comprising one or more architectural descriptions, views and models corresponding to each potential architecture solution amongst the set of potential architectural solutions; and ([0028], The architecture description of a software intensive system desirably addresses the diverse set of stakeholder's concerns. Due to the diversity of the stakeholders concerns, the architecture may not be described in a one-dimensional way. Desirably, the architecture description is organized into a collection of views, where each view describes the architecture of the system from a specific perspective. Such a view is desirably described using a set of architecture modeling notations and desirably addresses one or more of the concerns of the system stakeholders, [0009], The method of this embodiment comprises modeling a plurality of viewpoints adapted for describing the architecture of the business system in the form of a collection of views and creating a software organization viewpoint adapted for providing a design framework for the architecture.)
wherein the fourth set of information comprises a plurality of views, the plurality of views comprising at least one of a component view, a composition view, a sub-system view, and an interface extensions view, wherein the plurality of views facilitate integration and collation of information pertaining to an architecture into the architecture description; ([0008], [0009], [0046], [0079], [0080], a subsystem view is used and facilitates implementation on a processor based system)
Examiner’s Note: The facilitate limitation is akin to intended use and is not required to be given patentable weight. However, in the interest of compact prosecution, the limitation has been mapped to the cited prior art.
facilitating, by the one or more hardware processors, based upon the one or more architectural description techniques and the mapping, the inter-environmental architecture implementation by: (a) identifying a final architectural design amongst the set of potential architectural designs, wherein the final architectural design corresponds to one or more potential architectural solutions amongst the set of potential architectural solutions, ([0010], [0033], [0035], [0070], [0079]  The illustrated system 10 desirably also includes a design rationale module 20 and a viewpoint traceability module 22. The design rationale module 20 can provide a prescriptive approach to define architecture principles, architecture decision, and architecture rationale by defining design rationale notations and explicit modeling constructs, and [0049],The module 50 further can include a second plurality of notations for capturing the design rationale indicative of the first plurality of notations. Likewise, the viewpoint module 50 can also include a third plurality of notations adapted to associate quality of service attributes to at least one of the plurality of viewpoints, or to the first plurality of notations, or to the second plurality of notations, or to combinations thereof); and
(b)    generating a final set of integrated architectural descriptions, wherein the final set of integrated architectural descriptions correspond to the one or more potential architectural solutions amongst the set of potential architectural solutions, (Paragraph [0028], The architecture description of a software intensive system desirably addresses the diverse set of stakeholder's concerns. Due to the diversity of the stakeholders concerns, the architecture may not be described in a one-dimensional way. Desirably, the architecture description is organized into a collection of views, where each view describes the architecture of the system from a specific perspective. Such a view is desirably described using a set of architecture modeling notations and desirably addresses one or more of the concerns of the system stakeholders, [0009], The method of this embodiment comprises modeling a plurality of viewpoints adapted for describing the architecture of the business system in the form of a collection of views and creating a software organization viewpoint adapted for providing a design framework for the architecture)
wherein the final set of integrated architectural descriptions provide a summary of the final architectural design generated corresponding to the set of architectural problems identified, (Figures 3 and 4, [0041], a report of the final architecture is generated)
wherein information pertaining to the first set of information, the second set of information, the third set of information, the fourth set of information, the final architectural design, the mapping and the final set of integrated architectural descriptions facilitates in generating the multi-functional architectural design by implementing the inter-environmental architecture ([0079], [0080], the information facilitates implementation on a processor based system)
Examiner’s Note: The facilitate limitation is akin to intended use and is not required to be given patentable weight. However, in the interest of compact prosecution, the limitation has been mapped to the cited prior art.
Sarkar does not disclose defining, by one or more hardware processors, a plurality of architectural components, wherein the plurality of architectural components comprise a plurality of architecting workspaces, an architecture technique, a run-time and an architecture repository, and wherein the plurality of architecting workspaces comprise inter-alia of a process model and a component model, wherein the run-time is a composition of a built-in function and a plug-in function; obtaining, from the architecture repository, an unstructured set of information comprising of an analytical data and a non-analytical data relevant to a set of architectural problems, wherein the unstructured set of information is gathered from a plurality of sources, wherein the architecture technique provides …, a cost benefit analysis, a risk analysis, a quantitative analysis, and a value assessment;
Bowman-Amuah teaches defining, by one or more hardware processors, a plurality of architectural components, (Bowman-Amuah, [0029], An object is a software package that contains both data and a collection of related structures and procedures), wherein the plurality of architectural components comprise a plurality of architecting workspaces, ([1379], The component-based systems, however, have the data model and process models encapsulated within the object model. In addition, the design of the component model is directly affected by the business processes which govern the way these objects interact. Therefore, with component-based systems, the object and component models encapsulate the data and process models), an architecture technique, ( [2137], , obtaining raw data in the event/data generation layer), a run-time and an architecture repository, ( [0986], A repository can store standard data, process, design, and development objects for use during application development activities) and wherein the plurality of architecting workspaces comprise inter-alia of a process model and a component model, ( [0030], 1-4, OOP components are reusable software modules which present an interface that conforms to an object model and which are accessed at run-time through a component integration architecture). 
Examiner’s Note: From the specification, plurality of architectural components may encapsulate information, a set of access methods and transformative operations hence the object can be seen as a component. Architecture technique is a plurality of tasks or activities such as obtaining data. Architecting workspace comprise process model and component model.
	wherein the run-time is a composition of a built-in function and a plug-in function; ([0030], [0986], [1266], the runtime uses [1685], [2353] built-in and [1678] plug-in modules.)
obtaining, from the architecture repository, an unstructured set of information comprising of an analytical data and a non-analytical data relevant to a set of architectural problems, wherein the unstructured set of information is gathered from a plurality of sources, ([0983], Information Management of the development architecture is provided through an integrated development repository. At this level of integration, tools share a common repository of development objects, design documents, source code, test plans and data. Ideally, the repository would be a single database with an all-encompassing information model. Realistically, the repository must be built by integrating the repositories of the different development tools through interfaces. Tool vendors may also build part of the integrated repository by integrating specific products).
wherein the architecture technique provides …, a cost benefit analysis, a risk analysis, a quantitative analysis, and a value assessment; ([0792], [1000], a cost benefit analysis; [0164], [0168], [0263], [0265], [1368], risk analysis; [1359], [1361], [2077]-[2078], [2239], [2240], quantitative analysis; and [0766], [0870]-[0875], [1904] value assessment are provided by the architecture technique)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar to incorporate the teachings of Bowman-Amuah, to include a defined set of architectural components and the ability to pull information from an architectural repository. Doing so enables improved quality of the software as well as an increased speed of its development. ([0041]).
The combination of Sarkar and Bowman-Amuah does not explicitly teach wherein the step of identifying the final architectural design comprises defining a unified standard of interaction corresponding to the defined plurality of architectural components based upon the component model
Hadar teaches wherein the step of identifying the final architectural design comprises defining a unified standard of interaction corresponding to the defined plurality of architectural components based upon the component model, (Hadar, [0005], [0050]-[0052], According to one aspect of the present disclosure, a method for modeling an enterprise architecture includes associating, by the computer, a plurality of desired business capabilities with a plurality of requirements; and associating, by the computer, each of a plurality of technology components with one or more of the plurality of requirements, based on a respective technology supporting the one or more requirements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar and Bowman-Amuah to incorporate the teachings of Hadar to define a unified standard of interaction. The benefit of doing so is the architecture will be able to connect business capability needs of technology consumers with Software and hardware technologies that enable rapid and nimble construction of solutions. (Hadar [0050])
The combination of Sarkar, Bowman-Amuah and Hadar does not explicitly teach wherein the plurality of information entities comprises properties, relationships, and operations that are performed on the first set of information generated corresponding to the set of architectural problems;
Dong teaches wherein the plurality of information entities comprises properties, relationships, and operations that are performed on the first set of information generated corresponding to the set of architectural problems; ([0071], [0246], [0248] the properties of the information, the relationships of one to another, and the operations performed are all present in the information for the architecture)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar, Bowman-Amuah and Hadar to incorporate the teachings of Dong to include properties, relationships and operations of the generated information. The benefit of doing so is the architecture addresses the challenging requirements of future, by supporting scalability, semantics, manageability, adaptation, reliability and sustainability, and trustworthiness while overcoming drawbacks in existing architectures. (Dong [0071])
As to claim 3, the combination of Sarkar, Bowman-Amuah, Hadar and Dong teaches the limitations of claim 1. Sarkar teaches wherein the step of formulating the set of potential architectural designs is preceded by identifying, based upon at least one of the built-in function and the plug-in function, a set of functionalities and a set of architectural resources to execute the plurality of architectural components, (Paragraph [0004], A large and complex business system performs multiple business processes across various geographical locations. A software implementation of such a business system automates these business processes for higher accuracy, efficiency and productivity. The software architecture (also sometimes called architecture hereinafter) in this context is a specification that captures the structure and functionality of the software that implements the business system. The specification helps the various developers to understand and analyze different functional and quality of service aspects of the business system well before the software implementation of the business system). Doing so enables one to understand and analyze different functional and quality of service aspects of the system before the software implementation of the system, (Sarkar, Paragraph [0004]).
Examiner’s Note: See rejection of claim 1 for mapping of built-in and plug-in functions

As to claim 5, the combination of Sarkar, Bowman-Amuah, Hadar and Dong teaches the limitations of claim 1. However, the combination of Sarkar and Bowman-Amuah does not specifically teach wherein the step of defining the plurality of architectural components comprises defining a plurality of tasks for executing the architecture technique based upon the process model.
Hadar teaches wherein the step of defining the plurality of architectural components comprises defining a plurality of tasks for executing the architecture technique based upon the process model, ([0005] The method also includes constructing, by the computer, a model of the enterprise architecture, said constructing comprising linking each of the technology components with one or more of the desired business capabilities based on the associating of the plurality of desired business capabilities with the plurality of requirements and the associating of each of the plurality of technology components with one or more of the plurality of requirements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar and Bowman-Amuah to incorporate the teachings of Hadar wherein the step of defining the plurality of architectural components comprises defining a plurality of tasks for executing the architecture technique based upon the process model. Doing this explains what has to be done by the system by identifying the necessary task, action or activity that must be accomplished, (Hadar, Paragraph [0027]).

As to claim 6, the combination of Sarkar, Bowman-Amuah, Hadar and Dong teaches the limitations of claim 5. However, the combination of Sarkar and Bowman-Amuah does not specifically teach wherein the step of defining the plurality of tasks comprises defining one or more sequences corresponding to the plurality of tasks based upon the process model, and wherein the one or more sequences determine the order in which the plurality of tasks is to be executed.
Hadar teaches wherein the step of defining the plurality of tasks comprises defining one or more sequences corresponding to the plurality of tasks based upon the process model, and wherein the one or more sequences determine the order in which the plurality of tasks is to be executed, ([0048], The implementation roadmap may specify what technologies need to be installed, in what order they need to be installed, and the associated activities that need to take place as part of each phase of the implementation roadmap, [0067], The technologies can be arranged as an architecture roadmap in order to provide an ordered sequence of when certain capabilities can be supported and what capabilities can be supported next).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarkar and Bowman-Amuah to incorporate the teachings of Hadar wherein the step of defining the plurality of tasks comprises defining one or more sequences corresponding to the plurality of tasks based upon the process model, and wherein the one or more sequences determine the order in which the plurality of tasks are to be executed. Doing so enables one to know activities during implementation such as scope of deployment, scope of use, scope of users, training required, (Sarkar, Paragraph [0048]).

In regards to claim 8, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 10, it is the system embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 12, it is the system embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 13, it is the system embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

In regards to claim 15, it is the computer readable medium embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 17, it is the computer readable medium embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

As to claim 19, the combination of Sarkar, Bowman-Amuah, Hadar and Dong teaches the non-transitory machine readable information storage mediums of claim 15. However, the combination of Sarkar and Bowman-Amuah does not specifically teach wherein the step of defining the plurality of architectural components comprises defining a plurality of tasks for executing the architecture technique based upon the process model, wherein defining the plurality of tasks comprises defining one or more sequences corresponding to the plurality of tasks based upon the process model, and wherein the one or more sequences determine the order in which the plurality of tasks are to be executed.
Hadar teaches wherein the step of defining the plurality of architectural components comprises defining a plurality of tasks for executing the architecture technique based upon the process model, ([0005], The method also includes constructing, by the computer, a model of the enterprise architecture, said constructing comprising linking each of the technology components with one or more of the desired business capabilities based on the associating of the plurality of desired business capabilities with the plurality of requirements and the associating of each of the plurality of technology components with one or more of the plurality of requirements), 
wherein defining the plurality of tasks comprises defining one or more sequences corresponding to the plurality of tasks based upon the process model, and wherein the one or more sequences determine the order in which the plurality of tasks are to be executed, ([0048], The implementation roadmap may specify what technologies need to be installed, in what order they need to be installed, and the associated activities that need to take place as part of each phase of the implementation roadmap; [0067], The technologies can be arranged as an architecture roadmap in order to provide an ordered sequence of when certain capabilities can be supported and what capabilities can be supported next).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sarkar and Bowman-Amuah to incorporate the teachings of Hadar, to include wherein the step of defining the plurality of architectural components comprises defining a plurality of tasks for executing the architecture technique based upon the process model, wherein defining the plurality of tasks comprises defining one or more sequences corresponding to the plurality of tasks based upon the process model, and wherein the one or more sequences determine the order in which the plurality of tasks are to be executed. Doing this explains what has to be done by the system by identifying the necessary task, action or activity that must be accomplished, (Hadar, Paragraph [0027]) and also enables one to know activities during implementation such as scope of deployment, scope of use, scope of users, training required, (Sarkar, Paragraph [0048]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bowman-Amuah USPAT 6256773: Also teaches an architecture that is compatible with multiple different types of software. As well as providing an architecture technique with a cost benefit analysis, a risk analysis, a quantitative analysis, and a value assessment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147